DETAILED ACTION

Claims and Status of Application

Claims 1, 2, 7, 11, 20-21, 24, 26, 34, 37, 39 and 60 are pending. 
Claims 44-48 and 57 are withdrawn. 
This Official Action is Final. 
The claims have been amended to recite introducing particulate lactitol into the high-shear granulation apparatus, wherein the particulate lactitol is subjected to a size reduction unit operation selected from the group consisting of jet milling or cryogenic milling prior to introduction into the granulation apparatus;

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 20, 21, 24, 26, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0938301 (OLINGER) in view of United States Patent Application Publication No. 2013/0177668 (FUCHS).
Claim 1 recites a process for preparing a lactitol granulate, the process comprising:
introducing a binder solution comprising lactitol and an aqueous solution into a  granulation apparatus comprising one or more mixing zones;

drying the particulate lactitol mass, thereby forming the lactitol granulate, wherein drying the particulate lactitol mass comprises:
introducing the particulate mass into a first drying zone,  and wherein the temperature within the first drying zone being below 40°C the particulate lactitol is subjected to a size reduction unit operation selected from the group consisting of jet milling or cryogenic milling prior to introduction into the granulation apparatus; and
following removal from the first drying zone introducing the particulate mass into a second drying zone, the temperature within the second drying zone being above 40°. Claim 21 requires cryogenic milling.

OLINGER teaches introducing a binder solution comprising lactitol and an aqueous solution into a granulation apparatus comprising one or more mixing zones [0027];
introducing particulate lactitol into the granulation apparatus [0020]; 
combining the binder solution and particulate lactitol within a mixing zone of the granulation apparatus, thereby forming a particulate lactitol mass [0031]; and
drying the particulate lactitol mass, thereby forming the lactitol granulate, wherein drying the particulate lactitol mass comprises:
introducing the particulate mass into a first drying zone, the temperature within the first drying zone being below 40°C [0035] (see Example 1 where drying occurs about 34oC during the processing cycle and about 44oC at the end of the drying cycle); and
oC during the processing cycle and about 44oC at the end of the drying cycle).
FUCHS teaches at [0058] that to obtain a free-flowing fine powder, the solidified sugar alcohol mixture is ground in a jet-mill, a counterjet mill or classifier, suitable to grind the product to a product having an average particle size diameter below 90 microns.
It would have been obvious to one skilled in the art to use the jet milling of FUCHS in OLINGER, as FUCHS teaches jet-milling is preferred for milling sugar alcohols which provides improved properties for a solidified sugar alcohol mixture for chewing gums [0037].   

Claim 2 recites that lactitol constitutes at least about 20 weight % of the binder solution.
OLINGER teaches at [0021] that the binder can be 2 to about 30% the weight of the composition.  [0027] teaches that the binder can be liquid. 

Claim 7 recites that the lactitol granulate satisfies the EU-NP and USP-NF definitions of lactitol monohydrate.
Claim 7 is interpreted as being the EU-NP is a European-Union National Process standard.  USP-NP USP–NF is a standard based on the combination of two compendia, the United States Pharmacopeia (USP) and the National Formulary (NF). 
It would have been obvious to produce a lactitol granulate based on basic manufacturing standards, as this ensures ones products are up to standard and comply with government laws and regulations.    The reference also teaches using pure monohydrate lactitol and that the pure 



Claim 20 recites that the particulate lactitol is subjected to a jet milling  prior to introduction into the high shear granulation apparatus.
[0016] teaches that milled lactitol can be used. 

Claim 24 recites that the process further comprises removing a portion of the particulate mass from the high shear granulation apparatus and combining this portion with the particulate lactitol prior to its introduction into the high shear granulation apparatus.
In [0032], it is taught that the particulate mass can be reworked.  As a result, it would have been obvious to one skilled in the art to remove a portion of the particulate mass from the high shear granulation apparatus and combining this portion with the particulate lactitol prior to its introduction into the high shear granulation apparatus.
 
Claim 26 recites that the binder solution consists essentially of lactitol and water.
[0027] teaches that the binder comprises lactitol and water. 

Claim 39 recites that the temperature within the first drying zone is at least 10oC less than the temperature within the second drying zone. 
OHLINGER teaches introducing the particulate mass into a first drying zone, the temperature within the first drying zone being below 40°C [0035] (see Example 1 where drying occurs about 34oC during the processing cycle and about 44oC at the end of the drying cycle)

Claim 60 recites that the process further comprising recovering the lactitol granulate from the second drying zone, wherein the lactitol granulate exhibits a tapped density of at least about 0.75 g/mL.  
In [0017], it is taught by OLINGER [0017] that the mean particle size directly effects the flow characteristics. In Examples 1 and 3 at page 5, it is taught that the flow characteristics are attributed to the bulk density and tap density. 
It would have been obvious to vary the density based on desired granulation level as OHLINGER teaches that this directly impacts the flow characteristics of the product.  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLINGER  as applied to claims 1, 2, 7, 20, 24, 26, 39, 60 above, and further in view of Roos, Glass Transition Temperature and Its Relevance in Food Processing, Annu. Rev. Food Sci. Technol. 2010. 1:469–96 (ROOS).
Claim 11 and 36 recites that the temperature within the first drying zone is below the glass transition temperature (Tg) of lactitol.
OLINGER is cited for the reasons noted above but silent as to the glass transition temperature. 
However, ROOS beginning at the bottom of page 470 that glass transition is one of the most important physicochemical characteristics of noncrystalline, amorphous solids. It governs functional characteristics and plasticization of synthetic polymers as well as inorganic glasses. Both the supercooled, amorphous liquid (rubbery, leathery, etc.) and glassy states are thermodynamically nonequilibrium states, and their properties are time-dependent. The glass transition is reversible, and it occurs over a temperature range. Well below the glass transition, molecules are frozen in their positions, and their molecular motions are limited to rotations and vibrations, which results in the solid-like characteristics of the material. When a glass is heated to above the glass transition, molecules gain 
Thus, it would have been obvious to vary the glass transition, drying temperatures, and overall drying/processing temperatures based on the desired processing, stability, and quality characteristics of the product.  


Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLINGER  as applied to claims 1, 2, 7, 20, 21, 24, 26, 39, 60 above, and further in view of United States Patent No. 3,475195 (QUANIN).
Claim 34 recites that the ratio of the mass flow rate of the particulate lactitol into the  granulation apparatus at a mass flow rate, and wherein the ratio of the mass flow rate of the particulate lactitol introduced into the high-shear granulation apparatus to the mass flow rate of the binder solution introduced into the high-shear granulation apparatus is at least 10:1. Claim 35 recites that the mass flow rate of the binder solution into the  granulation is controlled to provide a moisture content of the particulate lactitol mass of from about 5 wt% to about 10 wt%.
OLINGER is cited for the reasons noted above but silent as to the mass flow ratios. 
QUANQUIN teaches that to prevent overloading the tower and optimize the production of coated fines of a desired size it is desirable to employ a particle mass flow rate of 50 to 200 ft3 of fines/ft2 of tower cross-section-hr and a liquid paste mass flow of 1 to 5 ft3 of fines/ft2 of tower cross-
As to the moisture content, OLINGER teaches that it can be about 4.6% [0035]. It would have been obvious to dry the granulates to about 5 wt% to about 10 wt%, as OLINGER teaches this provides satisfactory properties [0035].  It is considered that about 4.6% reads on about 5 wt% and that this range reads on the claimed amount of 5 wt% to about 10 wt%.  Furthermore, it would have been obvious to vary the moisture content, as OLINGER teaches that granulated lactitol products must exhibit satisfactory flow properties and that the moisture content plays a role in these flow properties. 
Thus, it would have been obvious to vary the flow rates of OLINGER to prevent overloading to optimize the process as taught by QUANQUIN. 


Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLINGER and FUCHS as applied to claims 11 and 36 above, and further in view of ROOS.
OLINGER and FUCHS are cited for the reasons noted above but silent as to the glass transition temperature. 
However, ROOS beginning at the bottom of page 470 that glass transition is one of the most important physicochemical characteristics of noncrystalline, amorphous solids. It governs functional characteristics and plasticization of synthetic polymers as well as inorganic glasses. Both the supercooled, amorphous liquid (rubbery, leathery, etc.) and glassy states are thermodynamically nonequilibrium states, and their properties are time-dependent. The glass transition is reversible, and it occurs over a temperature range. Well below the glass transition, molecules are frozen in their positions, and their molecular motions are limited to rotations and vibrations, which results in the solid-like characteristics of the material. When a glass is heated to above the glass transition, molecules gain 
Thus, it would have been obvious to vary the glass transition, drying temperatures, and overall drying/processing temperatures based on the desired processing, stability, and quality characteristics of the product.  

Response to Arguments
Applicant's arguments filed August 16, 2021have been fully considered but they are not persuasive. 
The applicant argues that claim 1 requires the particulate lactitol is subjected to a size reduction unit operation selected from the group consisting of jet milling or cryogenic milling prior to introduction into the granulation apparatus. As detailed in applicants’ specification, conventional milling operations may subject the lactitol to temperatures that result in annealing of lactitol crystals that negatively impact the granulation process (e.g., temperatures above the glass transition temperature of lactitol). See, for example, paragraph [0058] of applicants’ specification. (All references to applicants’ specification are with reference to the published specification, US 2020/0170291.) In accordance with the present invention it has been discovered that milling techniques such as jet milling or cryogenic milling that do not result in heat build-up within the milling apparatus and the material being milled are effective in avoiding the heat. 
However, FUCHS teaches the feature. The applicant argues that FUCHS does not teach granulation. However, FUCHS is not relied upon to teach this feature. FUCHS the recited milling steps. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
                                                                                                                                                                                                    /AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791